                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                           NO . 5 : 15 - CR-62 - H
                                           NO . 5 : 15-CR-67 - H
                                           NO . 5 : 15-CR- 68- H



 UNITED STATES OF AMERICA ,

            v.

 DUKE ENERGY BUSINESS SERVICES
                                                                               ORDER
 LLC ; DUKE ENERGY CAROLINAS ,
 LLC ; and DUKE ENERGY
 PROGRESS , INC . ,
         Defendants .




           The court is in receipt of the Invoice of the court appointed

monitor , Benjamin F . Wilson and the law firm , Beveridge & Diamond ,

P . C. ,    ("CAM " ) dated November 28 , 2018 , wh ich was submitted to this

court on November 28 , 2018 .                    This invoice covers services rendered

by the CAM for the time period of October 1 , 2018 through October

30 , 20 1 8 , and disbursements listed thro u gh November 5 , 2018 .                           The

parties have informed the court they have no objections to the

invoice          submitted .            Therefore ,          the   court ,     having   carefully

reviewed the submissions , hereby approves the invoice for fees in

the        amount    of       $33 , 038 . 00 ,   plus    expenses      and     disbursements    of

$6 , 783 . 03       for   a     total     invoice       of    $39 , 021.03 .     Defendants    are

directed to render payment of $39 , 021 . 03 to BEVERIDGE & DIAMOND ,
P . C ., within 45 days of the electronic submission of this invoice

on November 28 , 2018 .

             I~
     This_..,;)~- day of December 2018 .




                           MALCOLM J .
                                              s District Judge

At Greenville , NC
#35




                                   2
